DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 7/01/2022, has been entered and carefully considered. Claims 1, 8, 13, 19, 23 and 26 are amended, claims 2, 5, 16-17 are canceled. Claims 1, 3-4, 6-15, and 18-28 are currently pending.

					Response to Arguments
2.	Applicant’s arguments, filed on 7/01/2022, pages 8-10, have been fully considered but they are not persuasive.
Applicant argues (1) Yi and Nory fail to teach or suggest the claim features, filed on 1/26/2022, “wherein the configuration of scheduling request resources comprises any one or more of a period of the scheduling request resources, a starting subframe in each period, a resource index for a scheduling request transmission in a subframe, a frequency index or subcarrier index for the user equipment to use in a scheduling request transmission, a spreading code index, and a repetition number for the scheduling request” recited in claims 8 and 19; (2) with respect to the newly amended limitation “wherein each set of scheduling request resources includes a period, a starting subframe in the period, a scheduling resource index for a scheduling request transmission in a subframe, and a repetition number for the scheduling request, wherein each set of scheduling request resource includes a same period and a different starting subframe” as recited in claims 1, 13, 23, and 26. 
Regarding the first argument, Examiner notes, the claim term “any one or more of” is interpreted as an alternative form; thereby, only one of the limitation need be taught in a reference to meet the limitation of the claim. As presented in the previous office action, Yi [0072, 0083] describes 1 ms SR period will be used for SR transmission
Regarding the second argument, applicant’s arguments, with respect to the newly amended limitation recited in claims 1, 13, 23 and 26, have been fully considered but are moot in view of a new ground of rejection based on Lee et al., US 2017/0188352.	 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 4, 6-7, 9-10, 13, 15, 18, 20-23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0262945) hereinafter Yi, in view of Lee et al., (US 2017/0188352) hereinafter Lee, and further in view of Nory et al. (US 2018/0077718) hereinafter Nory.

Regarding Claim 1, Yi teaches A method for providing scheduling request resources to a user equipment, the method comprising: 
transmitting, by a wireless network node, a configuration of scheduling request resources to the user equipment via radio resource control signaling ([Para. 0072-0075] Fig. 7, in step S701, the eNB may transmit the same SR resource configures for several UEs through RRC signaling); enabling, by the wireless network node, the scheduling request resources by transmitting a message to the user equipment via physical layer signaling ([Para. 0074-0075, 0100] two options to enable the sharing SR resource by eNB, including transmits the UL Grant with a shared SR RNTI addressed to a group of sharing UE via PDCCH (i.e., physical layer signaling). In order to transmit on the UL-SCH the UEs must have a valid uplink grant, which it may receive dynamically on the PDCCH. [Para. 0049, 0064] describes the first symbol of a PDCCH subframe is an L1/L2 control channel including uplink grant), wherein the transmitting the message comprises including, as part of an uplink grant message or as part of a downlink grant message, information indicating the scheduling request resources are enabled ([Para. 0072-0075, 0077] describes the UL grant transmitted by the eNB indicating the shared SR resource for several UEs is enabled by the UL grant). 
Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, wherein each set of scheduling request resources includes a period, a starting subframe in the period, a scheduling resource index for a scheduling request transmission in a subframe, and a repetition number for the scheduling request, wherein each set of scheduling request resource includes a same period and a different starting subframe; and determining, by the wireless network node, a physical layer property that corresponds to a set of the plurality of sets of scheduling request resources, wherein enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling (grant message via pdcch) comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property.
Lee teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, wherein each set of scheduling request resources includes a period, a starting subframe in the period, a scheduling resource index for a scheduling request transmission in a subframe, and a repetition number for the scheduling request, wherein each set of scheduling request resource includes a same period and a different starting subframe ([Para. 0192, 0195-0197] Table 13 shows plurality set of SR PUCCH subframe resources according to the SR subframe offset and SR PUCCH index. The SR resources are configured by the ScheduleingRequestConfig information element transmitted through the radio resource control (RRC) message. The UE receives SR-PUCCH-ResourceIndex parameter for SR transmission through an RRC message. The SR resources includes a SR transmission period and a starting subframe in the period repeated periodically with a SR periodicity number (i.e., repetition number), and SR resource index for a scheduling request transmission in a subframe, where each set of SR resource are in the same period with different starting subframe (e.g., subframe 5, 15, 25, 75..etc. in a period) (see Table 13). [Para. 0407-0408] Fig. 30a shows UE transmitting SR to eNB through the PUCCH in a subframe n, n+1, n+2 , n+3 indicated by PUCCH index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, and the teaching of periodic SR transmission in a period with a starting subframe from Lee to increased number of connected devices, and improve low end-to-end latency, and high energy efficiency.
The combination of Yi and Lee does not disclose determining, by the wireless network node, a physical layer property that corresponds to a set of the plurality of sets of scheduling request resources, wherein enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property.
Nory teaches determining, by the wireless network node, a physical layer property that corresponds to a set of the plurality of sets of scheduling request resources ([Para. 0025-0030] the UE can be configured by the network with two different sets of SR resources. The first set of SR resources can be used by the UE to transmit data using regular TTI transmission. The second set of SR resources can be used by the UE to transmit data using sTTI transmission, a shortened TTI length, which is configured by a RRC signaling from the higher layer [0023]. The network determines when to configure the UE with SR associated with sTTI by sending an uplink (UL) grant to the UE corresponding to a set of physical layer SR resources. Each SR resource can be a Physical Uplink Control Channel (PUCCH) resource that is mapped to a pair of PRBs in a 1 ms subframe with each PRB occupying a 0.5 ms slot within the 1 ms subframe. The SR resource can occur in multiple subframes where the set of SR resources can include the SR resources in all the possible subframes. The subframes in which the SR resource can occur can be configured by higher layers. Each SR resource of the second set can be a shortened PUCCH resource (sPUCCH);
wherein enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling comprises enabling the set of the plurality of sets of scheduling request resources by transmitting the message having the physical layer property. ([Para. 0026-0030, 0037, 0044-0046, 0051, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The second set of shortened sTTI can be a shortened PUCCH resource (sPUCCH), or a shortened PUSCH (sPUSCH) resource. The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable data sTTI resource or via DL physical layer control signaling (PDCCH/EPDCCH). The specific UL sTTI within set of schedulable sTTIs (e.g. sTTIs within a given subframe) can be indicated to the UE using bits in the UL grant). That is, enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling which having physical layer property.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, the teaching of periodic SR transmission in a period with a starting subframe from Lee, and the teaching of enabling plurality set of SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.
Regarding Claim 4, the combination of Yi and Lee does not disclose wherein the scheduling request resources is enabled by transmitting the message to the user equipment via the physical layer signaling comprises transmitting the message indicating which of the plurality of sets of scheduling request resources is to be enabled.
Nory teaches wherein the scheduling request resources is enabled by transmitting the message to the user equipment via the physical layer signaling comprises transmitting the message indicating which of the plurality of sets of scheduling request resources is to be enabled. ([Para. 0026-0030, 0037, 0044-0046, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The second set of shortened sTTI can be a shortened PUCCH resource (sPUCCH), or a shortened PUSCH (sPUSCH) resource. The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable sTTI resource (second set of SR resources), or via DL physical layer control signaling (PDCCH/EPDCCH). That is, enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling which having physical layer property). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, the teaching of periodic SR transmission in a period with a starting subframe from Lee, and the teaching of enabling plurality set of SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.
Regarding Claim 6, the combination of Yi, Lee and Nory, specifically, Yi teaches wherein the physical layer property determined by the wireless network node is a type of subframe in which the message is contained ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI to enable the sharing SR resource via PDCCH. [Para. 0049-0051, 0101] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 control information. That is the eNB determines using PDCCH mashed with RNTI information that having PDCCH subframe. When the UE receives a valid uplink grant on a subframe of a PDCCH for transmitting uplink data on a subframe N+K using the uplink grant. That is the type of subframe that contains UL grant).
Regarding Claim 7, the combination of Yi, Lee and Nory, specifically, Yi teaches wherein the physical layer property determined by the wireless network node is a type of control channel in which the message is contained. ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI to enable the sharing SR resource via PDCCH. [Para. 0049-0051, 0101] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 control information. That is the eNB determines using PDCCH mashed with RNTI information that having PDCCH subframe. When the UE receives a valid uplink grant on a subframe of a PDCCH for transmitting uplink data on a subframe N+K using the uplink grant. That is the type of control channel that contains UL grant).
Regarding Claim 9, the combination of Yi, Lee and Nory, specifically, Yi teaches wherein the configuration of scheduling request resources comprises a valid time duration that indicates a length of time for which the scheduling request resources will be valid after the scheduling request resources are enabled. ([Para. 0144-0147] the eNB provides multiple UL grants on a PDCCH for multiple subframes where the UE may transmit UL data. Where each subframe includes two consecutive slots, a transmission time interval (TTI) which is a unit time for transmitting data is 1 ms (i.e., valid time duration). [Para. 0153] the eNB transmits an UL grant valid for a specific time duration to the UE, the UE considers that the UL grant is valid during the specific time duration.
Regarding Claim 10, the combination of Yi and Lee does not disclose wherein each of the plurality of sets of the scheduling request resources differs from the other sets with respect to a resource index to be used for the scheduling request.
Nory teaches wherein each of the plurality of sets of the scheduling request resources differs from other sets of the plurality of sets of the scheduling request resources with respect to a resource index to be used for a scheduling request. ([Para. 0029, 0033, 0035-0040] describes a method of enabling the different SR resources including the first set of SR resources can be used by the UE to indicate to the network that need to be scheduled using regular TTI transmission, and the second set of SR resources can be used to indicate to the network that needs sTTI transmission for lower latency, where the sTTI is based on subframe index and sTTI index). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, the teaching of periodic SR transmission in a period with a starting subframe from Lee, and the teaching of enabling plurality set of SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.
Regarding Claim 13, Yi teaches A method for obtaining scheduling request resources from a wireless network node, the method comprising: 
receiving, from the wireless network node via radio resource control signaling, a configuration of scheduling request resources ([Para. 0072-0075] Fig. 7, in step S701, the UEs receives the same SR resource configures from the eNB through RRC signaling), and receiving, from the wireless network node via physical layer signaling, a message indicating that the scheduling request resources are to be enabled ([Para. 0074-0075, 0100] two options to enable the sharing SR resource by eNB, including a group of sharing UEs receiving the UL Grant with a shared SR RNTI addressed to a group of sharing UE via PDCCH (i.e., physical layer signaling). In order to transmit on the UL-SCH the UEs must have a valid uplink grant, which it may receive dynamically on the PDCCH [0049, 0064] (i.e., L1 control information or physical layer control signaling)); wherein the receiving the message comprises receiving, as part of an uplink grant message or as part of a downlink grant message, information indicating the scheduling request resources are enabled ([Para. 0072-0075, 0077] describes the UL grant received by the several UEs indicating the shared SR resource for several UEs is enabled by the UL grant); determining a physical layer property of the message ([Para. 0147] when the UE receives a PDCCH containing UL grant, the UE may transmit UL data if there is data available for transmission and skips the uplink transmission if there is no data available for transmission. [Para. 0049, 0051] Where the L1/L2 downlink control information is in the transmission area of PDCCH, which is masked with a RNTI. The UEs located in a cell monitor the PDCCH using its RNTI).
Yi does not disclose wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, wherein each set of scheduling request resources includes a period, a starting subframe in the period, a scheduling resource index for a scheduling request transmission in a subframe, and a repetition number for the scheduling request, wherein each set of scheduling request resource includes a same period and a different starting subframe; and determining, based on the determined physical layer property, which set of the plurality of sets of scheduling request resources is to be enabled.
Lee teaches wherein the scheduling request resources comprise a plurality of sets of scheduling request resources, wherein each set of scheduling request resources includes a period, a starting subframe in the period, a scheduling resource index for a scheduling request transmission in a subframe, and a repetition number for the scheduling request, wherein each set of scheduling request resource includes a same period and a different starting subframe ([Para. 0192, 0195-0197] Table 13 shows plurality set of SR PUCCH subframe resources according to the SR subframe offset and SR PUCCH index. The SR resources are configured by the ScheduleingRequestConfig information element transmitted through the radio resource control (RRC) message. The UE receives SR-PUCCH-ResourceIndex parameter for SR transmission through an RRC message. The SR resources includes a SR transmission period and a starting subframe in the period repeated periodically with a SR periodicity number (i.e., repetition number), and SR resource index for a scheduling request transmission in a subframe, where each set of SR resource are in the same period with different starting subframe (e.g., subframe 5, 15, 25, 75..etc. in a period) (see Table 13). [Para. 0407-0408] Fig. 30a shows UE transmitting SR to eNB through the PUCCH in a subframe n, n+1, n+2 , n+3 indicated by PUCCH index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, and the teaching of periodic SR transmission in a period with a starting subframe from Lee to increased number of connected devices, and improve low end-to-end latency, and high energy efficiency.
The combination of Yi and Lee does not disclose determining, based on the determined physical layer property, which set of the plurality of sets of scheduling request resources is to be enabled
Nory teaches determining, based on the determined physical layer property, which set of the plurality of sets of scheduling request resources is to be enabled ([Para. 0026-0030, 0037, 0044-0046, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The second set of shortened sTTI can be a shortened PUCCH resource (sPUCCH), or a shortened PUSCH (sPUSCH) resource. The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable data sTTI resource or via DL physical layer control signaling (PDCCH/EPDCCH). The specific UL sTTI within set of schedulable sTTIs (e.g. sTTIs within a given subframe) can be indicated to the UE using bits in the UL grant). That is, enabling the scheduling request resources by transmitting the message to the user equipment via the physical layer signaling which having physical layer property).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, the teaching of periodic SR transmission in a period with a starting subframe from Lee, and the teaching of enabling plurality set of SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.
Regarding Claim 15, the combination of Yi and Lee does not disclose wherein the message further indicates which of the plurality of sets of scheduling request resources is to be enabled.
Nory teaches wherein the message further indicates which of the plurality of sets of scheduling request resources is to be enabled. ([Para. 0026-0030, 0036-0037, 0044-0046, 0063] the network configured the UE with two different sets of SR resources to transmit data using the first set of regular TTI and the second set of shortened sTTI . The network can send the UL grant using downlink control information (DCI) with second DCI format via PDSCH to enable data sTTI resource or via DL physical layer control signaling (PDCCH/EPDCCH). The specific UL sTTI within set of schedulable sTTIs (e.g. sTTIs within a given subframe) can be indicated to the UE using bits in the UL grant). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, the teaching of periodic SR transmission in a period with a starting subframe from Lee, and the teaching of enabling plurality set of SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.
Regarding Claim 18, the combination of Yi, Lee and Nory, specifically, Yi teaches wherein the physical layer property is a type of subframe in which the message is contained. ([Para. 0074-0075] step S703, the eNB transmits UL Grant (message) with CB-RNTI to enable the sharing SR resource via PDCCH. [Para. 0049-0051] Fig. 4 shows a physical channel structure of PDCCH including subframe that containing L1 control information. That is the eNB determines using PDCCH mashed with RNTI information that having PDCCH subframe).
Regarding Claim 20, the combination of Yi, Lee and Nory, specifically, Yi teaches wherein the configuration of scheduling request resources comprises a valid time duration that indicates a length of time for which the scheduling request resources will be valid after the scheduling request resources are enabled. ([Para. 0144-0147] the eNB provides multiple UL grants on a PDCCH for multiple subframes where the UE may transmit UL data. Where each subframe includes two consecutive slots, a transmission time interval (TTI) which is a unit time for transmitting data is 1 ms (i.e., valid time duration). [Para. 0153] the eNB transmits an UL grant valid for a specific time duration to the UE, the UE considers that the UL grant is valid during the specific time duration.
Regarding Claim 21, Yi does not disclose wherein each of the plurality of sets of the scheduling request resources differs from other sets of the plurality of sets of the scheduling request resources with respect to a starting subframe for a scheduling request.
Lee teaches wherein each of the plurality of sets of the scheduling request resources differs from other sets of the plurality of sets of the scheduling request resources with respect to a starting subframe for a scheduling request. ([Para. 0195-0196] The SR resources includes multiple of SR resources indicated by the SR resource index ISR (0-4, 5-14, 15-34…etc.) each of index indicates difference starting subframe for SR transmission in a period (see Table 13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, the teaching of periodic SR transmission in a period with a starting subframe from Lee, and the teaching of enabling plurality set of SR resources indicated by the UL grant from Nory to improve the overall system performance and robustness.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Yi in view of Lee and Nory, specifically, Yi further teaches A wireless network node, comprising: a processor configured to: transmit ([Para. 0052-0056] Fig. 5 shows diagram of a communication apparatus of eNB including processor 110 connected to the transmitter 135 configured for transmitting)
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 4. 
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 13 as being unpatentable over Yi in view of Lee and Nory, specifically, Yi further teaches A wireless communication apparatus, comprising: a processor configured to: receive ([Para. 0052-0055] Fig. 5 shows diagram of a communication apparatus of UE including processor 110 connected to the receiver 135 for receiving)

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 15.

4.	Claims 3, 14, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee and Nory as applied to claims 1, 13, 23 and 26 respectively above, and further in view of Kim et al. (US 2019/0364558) hereinafter Kim.

Regarding Claim 3, the combination of Yi, Lee and Nory does not disclose wherein the information indicating the scheduling request resources are enabled comprises a single bit in the uplink grant message or the downlink grant message.
Kim teaches wherein the information indicating the scheduling request resources are enabled comprises a single bit in the uplink grant message or the downlink grant message ([Para. 0062, 0210] describes in order to reduce overhead of signaling through the UL grant, the gNB may signal a 1-bit indicator in the UL grant to allocate PUCCH resource for the Uplink Control Information (UCI) transmission from the UE. The UCI includes Scheduling Request (SR)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Lee, Nory and the teaching of indicator in the UL grant for the SR from Kim to improve the coverage or throughput by increasing the beamforming (BF) gain using multiple antenna elements.

Regarding Claim 14, the combination of Yi, Lee and Nory does not disclose wherein receiving a configuration of scheduling request resources from the wireless network node via radio resource control signaling comprises receiving a single bit in an uplink message or in a downlink message, wherein the single bit indicates whether the scheduling request resources are to be enabled. 
Kim teaches wherein receiving the configuration of the scheduling request resources from the wireless network node via the radio resource control signaling comprises receiving a single bit in an uplink message or in a downlink message, wherein the single bit indicates whether the scheduling request resources are to be enabled ([Para. 0062, 0146, 0210] describes in order to reduce overhead of signaling through the UL grant, the gNB may signal a 1-bit indicator in the UL grant to allocate PUCCH resource for the Uplink Control Information (UCI) transmission from the UE. The UCI includes Scheduling Request (SR). The UL control subband in PUCCH is by RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling sharing SR resources from Yi, Lee, Nory and the teaching of indicator in the UL grant for the SR from Kim to improve the coverage or throughput by increasing the beamforming (BF) gain using multiple antenna elements.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 3. 
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 14.

5.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee and Nory as applied to claims 1 and 13 respectively above, and further in view of Zhang et al. (US 2018/0063869) hereinafter Zhang.

Regarding Claim 8, the combination of Yi, Lee and Nory does not disclose wherein the configuration of scheduling request resources comprises any one or more of a frequency index or subcarrier index for the user equipment to use in a scheduling request transmission, and a spreading code index.
Zhang teaches wherein the configuration of scheduling request resources comprises any one or more of a frequency index or subcarrier index for the user equipment to use in a scheduling request transmission, and a spreading code index. ([Para. 0058] describes SR transmission subframe (SR resource) includes the subcarrier index #0, 12, 24, etc., can be used for one SR message opportunity as shown in the FIG. 9.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Lee, Nory and Zhang to increased efficiency and reliability for connectivity with a guaranteed low latency and availability and reliability-of-service.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee and Nory as applied to claim 1 above, and further in view of Ho et al. (US 2011/0321050) hereinafter Ho.
Regarding Claim 11, the combination of Yi, Lee and Nory does not disclose wherein each of the plurality of sets of the scheduling request resources corresponds to a different antenna beamforming configuration. 
Ho teaches wherein each of the plurality of sets of the scheduling request resources corresponds to a different antenna beamforming configuration ([Para. 0045, 0083] the base station can provide a set of SR resources to one or more mobile devices to utilize the SR resources to transmit an SR to the base station 104. Where the base station includes transmitting antenna group which utilize beamforming to transmit to mobile devices including a set of SR resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Lee, Nory and Ho to implement antenna beamforming to improve signal-to-noise ratio.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee and Nory as applied to claim 1 above, and further in view of Ye et al., (US 2019/0387383) hereinafter Ye.

Regarding Claim 12, the combination of Yi, Lee and Nory does not disclose wherein each of the plurality of sets of scheduling request resources corresponds to a different wireless coverage level.
Ye teaches wherein each of the plurality of sets of scheduling request resources corresponds to a different wireless coverage level ([Para. 0092, 0104] SR may be supported only for UEs that have good signal coverage. For example, whether SR is enabled for a given UE may depend upon a NPRACH coverage level of the UE, and different sets of SR resources may be configured for different coverage levels. The eNB may configure the SR resources after considering a UE’s coverage level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yi, Lee, Nory and Ye to implement different SR resources for different coverage levels to reduce latency and reduce UE power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120044890, Jen et al., disclose Method Of Handling Uplink Reporting Trigger And Configuration And Related Communication Device.
 US 20150245344, You et al., disclose Method and user device for receiving downlink signal, and method and base station for transmitting downlink signal.
US 20170303241, Yang et al., disclose Method and user equipment for transmitting uplink signal and user equipment for receiving uplink signal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413